Exhibit 10.2

Execution Version

 

 

 

REGISTRATION RIGHTS AGREEMENT

DATED AS OF DECEMBER 10, 2012

AMONG

RESOLUTE ENERGY CORPORATION,

THE GUARANTORS LISTED ON SCHEDULE I HERETO

AND

CITIGROUP GLOBAL MARKETS INC.

BMO CAPITAL MARKETS INC.

WELLS FARGO SECURITIES, LLC

BARCLAYS CAPITAL INC.

As REPRESENTATIVE OF THE SEVERAL INITIAL PURCHASERS

8.50% SENIOR NOTES DUE 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Definitions      1    2.    Exchange Offer      5    3.    Shelf
Registration      9    4.    Special Interest      10    5.    Registration
Procedures      11    6.    Registration Expenses      19    7.   
Indemnification And Contribution      19    8.    Rule 144a      23    9.   
Underwritten Registrations      24    10.    Miscellaneous      24   



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is dated as of
December 10, 2012, among RESOLUTE ENERGY CORPORATION, a Delaware corporation
(the “Company”), the guarantors listed on Schedule I hereto (the “Guarantors”)
and CITIGROUP GLOBAL MARKETS, INC., BMO CAPITAL MARKETS INC., WELLS FARGO
SECURITIES, LLC and BARCLAYS CAPITAL INC., as representatives (collectively, the
“Representatives”) of the several initial purchasers (the “Initial Purchasers”)
named on Schedule I to that certain Purchase Agreement (as defined below).

This Agreement is entered into in connection with the Purchase Agreement, dated
as of December 5, 2012 (the “Purchase Agreement”), by and among the Company, the
Guarantors and the Initial Purchasers, which provides for, among other things,
the sale by the Company to the Initial Purchasers of $150,000,000 aggregate
principal amount of the Company’s 8.50% Senior Notes due 2020 (the “Notes”). The
Notes are issued under an indenture, dated as of April 25, 2012 (as amended or
supplemented from time to time, the “Indenture”), among the Company, the
Guarantors and U.S. Bank National Association, as trustee (the “Trustee”).
Pursuant to the Purchase Agreement and the Indenture, the Guarantors are
required to guarantee (collectively, the “Guarantees”) the Company’s obligations
under the Notes and the Indenture. References to the “Securities” shall mean,
collectively, the Notes and, when issued, the Guarantees. In order to induce the
Initial Purchasers to enter into the Purchase Agreement, the Company has agreed
to provide the registration rights set forth in this Agreement for the benefit
of the Initial Purchasers and any subsequent holder or holders of the
Securities. The execution and delivery of this Agreement is a condition to the
Initial Purchasers’ obligations under the Purchase Agreement. The Company has
previously issued $250,000,000 in aggregate principal amount of its 8.50% Notes
due 2020 (the “Existing Notes”) under the Indenture. The Company has filed a
registration statement (the “Existing Notes Registration Statement”) with the
U.S. Securities and Exchange Commission with respect to an offer to exchange the
Existing Notes for substantially similar registered notes, but this registration
statement is not effective. The Company expects to use the Existing Notes
Registration Statement to consummate an exchange offer in respect of Existing
Notes and the Notes.

The parties hereby agree as follows:

 

  1. DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

Advice: See the last paragraph of Section 5 hereof.

Agreement: See the introductory paragraphs hereto.

Applicable Period: See Section 2(b) hereof.

 

1



--------------------------------------------------------------------------------

Business Day: Shall have the meaning ascribed to such term in Rule 14d-1 under
the Exchange Act.

Company: See the introductory paragraph hereto.

Effectiveness Date: With respect to any Shelf Registration Statement, the 60th
day after the Filing Date with respect thereto; provided, however, that if the
Effectiveness Date would otherwise fall on a day that is not a Business Day,
then the Effectiveness Date shall be the next succeeding Business Day.

Effectiveness Period: See Section 3(a) hereof.

Event Date: See Section 4(b) hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Exchange Date: See Section 2(a) hereof.

Exchange Notes: See Section 2(a) hereof.

Exchange Offer: See Section 2(a) hereof.

Exchange Offer Registration Statement: See Section 2(a) hereof.

Exchange Securities: See Section 2(a) hereof.

Existing Notes: See the introductory paragraphs hereof.

Existing Notes Registration Statement: See the introductory paragraphs hereof.

Existing Registration Rights Agreement: The Registration Rights Agreement, dated
April 25, 2012, relating to the Existing Notes.

Filing Date: The 30th day after the delivery of a Shelf Notice as required
pursuant to Section 2(c) hereof but no earlier than the 451st day after
April 25, 2012; provided, however, that if the Filing Date would otherwise fall
on a day that is not a Business Day, then the Filing Date shall be the next
succeeding Business Day.

FINRA: See Section 5(r) hereof.

Freely Tradable: With respect to a Security, a Security that at any time of
determination (i) may be sold to the public in accordance with Rule 144 by a
person that is not an “affiliate” (as defined in Rule 144 under the Securities
Act) of the Company where no conditions of Rule 144 are then applicable (other
than the holding period requirement in paragraph (d) of Rule 144 so long as such
holding period requirement is satisfied at such time of determination),
(ii) with respect to which the Company has enabled the applicable Holders that
are not affiliates to have any restrictive legends relating to the Securities
Act removed and (iii) bears an unrestricted CUSIP number or with respect to
which the Company has enabled the applicable Holders that are not affiliates to
have reissued with an unrestricted CUSIP number.

 

2



--------------------------------------------------------------------------------

Guarantees: See the introductory paragraphs hereto.

Guarantors: See the introductory paragraphs hereto.

Holder: Any holder of a Registrable Security or Registrable Securities.

Indenture: See the introductory paragraphs hereto.

Information: See Section 5(n) hereof.

Initial Purchasers: See the introductory paragraphs hereto.

Initial Shelf Registration: See Section 3(a) hereof.

Inspectors: See Section 5(n) hereof.

New Guarantees: See Section 2(a) hereof.

Notes: See the introductory paragraphs hereto.

Participant: See Section 7(a) hereof.

Participating Broker-Dealer: See Section 2(b) hereof.

Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm or other legal entity.

Private Exchange: See Section 2(b) hereof.

Private Exchange Notes: See Section 2(b) hereof.

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A under the
Securities Act and any term sheet filed pursuant to Rule 433 under the
Securities Act), as amended or supplemented by any prospectus supplement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all materials incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

Purchase Agreement: See the introductory paragraphs hereof.

Records: See Section 5(n) hereof.

 

3



--------------------------------------------------------------------------------

Registrable Securities: Each Security upon its original issuance and at all
times subsequent thereto, each Exchange Security as to which
Section 2(c)(3)(B)(ii) hereof is applicable upon original issuance and at all
times subsequent thereto and each Private Exchange Note (and the related
Guarantees) upon original issuance thereof and at all times subsequent thereto,
until, in each case, the earliest to occur of (i) a Registration Statement
(other than, with respect to any Exchange Securities as to which
Section 2(c)(3)(B)(ii) hereof is applicable, the Exchange Offer Registration
Statement) covering such Security, Exchange Security or Private Exchange Note
(and the related Guarantees) has been declared effective by the SEC and such
Security, Exchange Security or such Private Exchange Note (and the related
Guarantees), as the case may be, has been disposed of in accordance with such
effective Registration Statement, (ii) such Security has been exchanged pursuant
to the Exchange Offer for an Exchange Security or Exchange Securities that may
be resold without restriction under state and federal securities laws,
(iii) such Security, Exchange Security or Private Exchange Note (and the related
Guarantees), as the case may be, ceases to be outstanding for purposes of the
Indenture or (iv) the date on which such Security, Exchange Security or Private
Exchange Note (and the related Guarantees), as the case may be, is Freely
Tradeable.

Registration Default: See Section 4(a) hereof.

Registration Statement: Any registration statement of the Company that covers
any of the Securities, the Exchange Securities or the Private Exchange Notes
(and the related guarantees) filed with the SEC under the Securities Act,
including, in each case, the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement. “Registration Statement” shall include the
Existing Notes Registration Statement.

Representative: See the introductory paragraphs hereof.

Rule 144: Rule 144 (as amended or replaced) under the Securities Act.

Rule 144A: Rule 144A (as amended or replaced) under the Securities Act.

Rule 405: Rule 405 (as amended or replaced) under the Securities Act.

Rule 415: Rule 415 (as amended or replaced) under the Securities Act.

Rule 424: Rule 424 (as amended or replaced)under the Securities Act.

SEC: The U.S. Securities and Exchange Commission.

Securities: See the introductory paragraphs hereto.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Shelf Notice: See Section 2(c) hereof.

 

4



--------------------------------------------------------------------------------

Shelf Registration: See Section 3(b) hereof.

Shelf Registration Statement: Any Registration Statement relating to a Shelf
Registration.

Shelf Suspension Period: See Section 3(a) hereof.

Special Interest: See Section 4(a) hereof.

Subsequent Shelf Registration: See Section 3(b) hereof.

TIA: The Trust Indenture Act of 1939, as amended.

Trustee: The trustee under the Indenture and the trustee under any indenture (if
different) governing the Exchange Securities and Private Exchange Notes (and the
related Guarantees).

Underwritten registration or underwritten offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public. Except as otherwise specifically provided, all references in this
Agreement to acts, laws, statutes, rules, regulations, releases, forms,
no-action letters and other regulatory requirements (collectively, “Regulatory
Requirements”) shall be deemed to refer also to any amendments thereto and all
subsequent Regulatory Requirements adopted as a replacement thereto having
substantially the same effect therewith; provided that Rule 144 shall not be
deemed to amend or replace Rule 144A.

 

  2. Exchange Offer

(a) Unless the Exchange Offer would violate applicable law or any applicable
interpretation of the staff of the SEC, or there are no Registrable Securities
outstanding, the Company shall use its commercially reasonable efforts to file
with the SEC a Registration Statement or amend the Existing Notes Registration
Statement to include the Notes and the Guarantees (the “Exchange Offer
Registration Statement”) on an appropriate registration form with respect to a
registered offer (the “Exchange Offer”) to exchange any and all of the
Registrable Securities for a like aggregate principal amount of debt securities
of the Company (the “Exchange Notes”), guaranteed, to the extent applicable, on
an senior basis by the Guarantors (the “New Guarantees” and, together with the
Exchange Notes, the “Exchange Securities”), that are identical in all material
respects to the Notes, as applicable, except that (i) the Exchange Notes shall
contain no restrictive legend thereon, (ii) interest thereon shall accrue from
the last date on which interest was paid on such Notes or, if no such interest
has been paid, from November 1, 2012 and (iii) the Exchange Securities shall be
entitled to the benefits of the Indenture or a trust indenture which is
identical in all material respects to the Indenture (other than such changes to
the Indenture or any such identical trust indenture as are necessary to comply
with the TIA) and which, in either case, has been qualified under the TIA. The
Exchange Offer shall comply with all applicable tender offer rules and
regulations under the Exchange Act and other applicable laws. The Company shall
use its commercially reasonable efforts to (x) prepare and file with the SEC the
Exchange Offer Registration Statement or the amendment to the Existing Notes
Registration Statement with respect to the Exchange Offer, which shall include
the Exchange Offer for the Existing Notes, prior to March 1, 2013; (y) keep the
Exchange Offer open for at least 20 Business Days (or longer if required by
applicable law) after the date that notice of the Exchange Offer is mailed to
Holders; and (z) consummate the Exchange Offer prior to April 21, 2013 (the
“Exchange Date”).

 

5



--------------------------------------------------------------------------------

Each Holder (including, without limitation, each Participating Broker-Dealer)
that participates in the Exchange Offer, as a condition to participation in the
Exchange Offer, will be required to represent to the Company in writing (which
may be contained in the applicable letter of transmittal) that: (i) any Exchange
Securities acquired in exchange for Registrable Securities tendered are being
acquired in the ordinary course of business of the Person receiving such
Exchange Securities, whether or not such recipient is such Holder itself;
(ii) at the time of the commencement or consummation of the Exchange Offer
neither such Holder nor, to the actual knowledge of such Holder, any other
Person receiving Exchange Securities from such Holder has an arrangement or
understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
Securities Act; (iii) neither the Holder nor, to the actual knowledge of such
Holder, any other Person receiving Exchange Securities from such Holder is or
has been an “affiliate” (as defined in Rule 405) of the Company or, if it is an
affiliate of the Company, it will comply with the registration and prospectus
delivery requirements of the Securities Act to the extent applicable and will
provide information to be included in the Shelf Registration Statement in
accordance with Section 5 hereof in order to have their Securities included in
the Shelf Registration Statement and benefit from the provisions regarding
Special Interest in Section 4 hereof; (iv) if such Holder is not a
broker-dealer, neither such Holder nor, to the actual knowledge of such Holder,
any other Person receiving Exchange Securities from such Holder is engaging or
intends to engage in a distribution of the Exchange Securities; and (v) if such
Holder is a Participating Broker-Dealer, such Holder has acquired the
Registrable Securities for its own account in exchange for Securities that were
acquired as a result of trading activities and that it will comply with the
applicable provisions of the Securities Act (including, but not limited to, the
prospectus delivery requirements thereunder).

Upon consummation of the Exchange Offer in accordance with this Section 2, the
provisions of this Agreement shall continue to apply, mutatis mutandis, solely
with respect to Registrable Securities that are Private Exchange Notes (and the
related Guarantees), Exchange Securities as to which Section 2(c)(3)(B)(ii) is
applicable and Exchange Securities held by the Participating Broker-Dealers, and
the Company shall have no further obligation to register Registrable Securities
(other than Private Exchange Notes (and the related Guarantees) and Exchange
Securities as to which clause 2(c)(3)(B)(ii) hereof applies) pursuant to
Section 3 hereof.

No securities other than the Exchange Securities for the Notes and the Existing
Notes shall be included in the Exchange Offer Registration Statement.

(b) The Company shall include within the Prospectus contained in the Exchange
Offer Registration Statement a section entitled “Plan of Distribution,” which
shall contain a summary statement of the positions taken or policies made by the
staff of the SEC with respect to the potential “underwriter” status of any
broker-dealer that is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of Exchange Notes received by such broker-dealer in the Exchange
Offer (a “Participating Broker-Dealer”), whether such positions or policies have
been publicly disseminated by the staff of the SEC or such positions or policies
represent the prevailing views of the staff of the SEC. Such “Plan of
Distribution” section shall also expressly permit, to the extent permitted by
applicable policies and regulations of the SEC, the use of the Prospectus by all
Participating Broker-Dealers, and include a statement describing the means by
which Participating Broker-Dealers may resell the Exchange Securities in
compliance with the Securities Act.

 

6



--------------------------------------------------------------------------------

The Company shall use its commercially reasonable efforts to keep the Exchange
Offer Registration Statement effective and to amend and supplement the
Prospectus contained therein in order to permit such Prospectus to be lawfully
delivered by all Persons (including Participating Broker-Dealers) subject to the
prospectus delivery requirements of the Securities Act for such period of time
as is necessary to comply with applicable law in connection with any resale of
the Exchange Securities; provided, however, that such period shall not be
required to exceed 90 days, or such longer period if extended pursuant to the
last paragraph of Section 5 hereof (the “Applicable Period”).

If, prior to consummation of the Exchange Offer, the Initial Purchasers hold any
Notes acquired by them that have the status of an unsold allotment in the
initial distribution of the Notes, the Company, upon the request of the Initial
Purchasers, shall simultaneously with the delivery of the Exchange Notes issue
and deliver to the Initial Purchasers, in exchange (the “Private Exchange”) for
such Notes held by any such Holder, a like principal amount of notes (the
“Private Exchange Notes”) of the Company, guaranteed by the Guarantors, that are
identical in all material respects to the Exchange Notes except for the
placement of a restrictive legend on such Private Exchange Notes. The Private
Exchange Notes shall be issued pursuant to the same indenture as the Exchange
Notes and bear the same CUSIP number as the Exchange Notes if permitted by the
CUSIP Service Bureau.

In connection with the Exchange Offer, the Company will

(1) mail, or cause to be mailed, to each Holder of record entitled to
participate in the Exchange Offer a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;

(2) use their respective commercially reasonable efforts to keep the Exchange
Offer open for not less than 20 Business Days from the date that notice of the
Exchange Offer is mailed to Holders (or longer if required by applicable law);

(3) utilize the services of a depositary for the Exchange Offer with an address
in the Borough of Manhattan, The City of New York or in Wilmington, Delaware;

(4) permit Holders to withdraw tendered Notes at any time prior to the close of
business, New York time, on the last Business Day on which the Exchange Offer
remains open; and

(5) otherwise comply in all material respects with all laws, rules and
regulations applicable to the Exchange Offer.

 

7



--------------------------------------------------------------------------------

As soon as practicable after the close of the Exchange Offer and any Private
Exchange the Company shall:

(1) accept for exchange all Registrable Securities validly tendered and not
validly withdrawn pursuant to the Exchange Offer and any Private Exchange;

(2) deliver to the Trustee for cancellation all Registrable Securities so
accepted for exchange; and

(3) cause the Trustee to authenticate and deliver promptly to each Holder of
Notes, Exchange Notes or Private Exchange Notes, as the case may be, equal in
principal amount to the Notes of such Holder so accepted for exchange; provided
that, in the case of any Notes held in global form by a depositary,
authentication and delivery to such depositary of one or more replacement Notes
in global form in an equivalent principal amount thereto for the account of such
Holders in accordance with the Indenture shall satisfy such authentication and
delivery requirement.

The Exchange Offer and the Private Exchange shall not be subject to any
conditions, other than that (i) the Exchange Offer or Private Exchange, as the
case may be, does not violate applicable law or any applicable interpretation of
the staff of the SEC; (ii) no action or proceeding shall have been instituted or
threatened in any court or by any governmental agency which might materially
impair the ability of the Company to proceed with the Exchange Offer or the
Private Exchange, and no material adverse development shall have occurred in any
existing action or proceeding with respect to the Company; and (iii) all
governmental approvals shall have been obtained, which approvals the Company
deems necessary for the consummation of the Exchange Offer or Private Exchange.

The Exchange Securities and the Private Exchange Notes (and related guarantees)
shall be issued under (i) the Indenture or (ii) an indenture identical in all
material respects to the Indenture and which, in either case, has been qualified
under the TIA or is exempt from such qualification and shall provide that the
Exchange Securities shall not be subject to the transfer restrictions set forth
in the Indenture. The Indenture or such indenture shall provide that the
Exchange Notes, the Private Exchange Notes, the Notes and the Existing Notes
shall vote and consent together on all matters as one class and that none of the
Exchange Notes, the Private Exchange Notes, the Notes or the Existing Notes will
have the right to vote or consent as a separate class on any matter.

(c) If (1) because of any change in law or in currently prevailing
interpretations of the staff of the SEC, the Company is not permitted to effect
the Exchange Offer, (2) the Exchange Offer is not consummated by the Exchange
Date and all Securities are not Freely Tradeable prior to such time or (3) at
any time prior to the Exchange Date: (A) the Initial Purchasers request from the
Company with respect to Registrable Securities held by them that are not
eligible to participate or be exchanged for Exchange Securities in the Exchange
Offer, (B) with respect to any Holder of Registrable Securities, such Holder
notifies the Company that (i) such Holder is prohibited by applicable law or SEC
policy from participating in the Exchange Offer, (ii) such Holder may not resell
the Exchange Securities acquired by it in the Exchange Offer to the public
without delivering a prospectus and that the Prospectus contained in the
Registration Statement is not appropriate or available for such resales by such
Holder, or (iii) such Holder is a broker-dealer and holds Registrable Securities
acquired directly from the Company or one of its respective affiliates or (C) in
the case of any Initial Purchaser, such Initial Purchaser notifies the Company
it will not receive Freely Tradable Exchange Securities in exchange for
Registrable Securities constituting any portion of such Initial Purchaser’s
unsold allotment, then, in the case of each of clauses (1) through (3) of this
sentence, the Company shall promptly deliver to the Trustee with a copy to the
registrar (to deliver to the Holders) written notice thereof (the “Shelf
Notice”) and shall file a Shelf Registration pursuant to Section 3 hereof.

 

8



--------------------------------------------------------------------------------

  3. Shelf Registration

If at any time a Shelf Notice is delivered as contemplated by Section 2(c)
hereof, then:

(a) Shelf Registration. The Company shall promptly file with the SEC a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Securities (the “Initial Shelf
Registration”). The Company shall use its commercially reasonable efforts to
file with the SEC the Initial Shelf Registration on or prior to the Filing Date.
The Initial Shelf Registration shall be on Form S-1 or another appropriate form
permitting registration of such Registrable Securities for resale by Holders in
the manner or manners designated by them (including, without limitation, one or
more underwritten offerings). The Company shall not permit any securities other
than the Registrable Securities and the Guarantees or, if a Shelf Notice has
been filed by any holder of Existing Notes under the Existing Registration
Rights Agreement, the Existing Notes and Guarantees thereof, to be included in
the Initial Shelf Registration or any Subsequent Shelf Registration (as defined
below).

The Company shall use its commercially reasonable efforts to cause the Shelf
Registration to be declared effective under the Securities Act on or prior to
the Effectiveness Date and to keep the Initial Shelf Registration continuously
effective under the Securities Act from the date on which the Shelf Registration
is declared effective by the SEC until one year following the effective date of
the Shelf Registration Statement (or such shorter period that will terminate
when all the Registrable Securities covered by such Shelf Registration have been
sold pursuant to such Shelf Registration or are Freely Tradable) (the
“Effectiveness Period”); provided, however, that the Effectiveness Period in
respect of the Initial Shelf Registration shall be extended to the extent
required to permit dealers to comply with the applicable prospectus delivery
requirements of Rule 174 under the Securities Act and as otherwise provided
herein. Notwithstanding anything to the contrary in this Agreement, at any time,
the Company may delay the filing of any Initial Shelf Registration Statement or
delay or suspend the effectiveness thereof, for a reasonable period of time, but
not in excess of 45 consecutive days or more than one (1) time during any
calendar year (each, a “Shelf Suspension Period”), if the Board of Directors of
the Company determines reasonably and in good faith that the filing of any such
Initial Shelf Registration Statement or the continuing effectiveness thereof
would require the disclosure of non-public material information that, in the
reasonable judgment of the Board of Directors of the Company, would be
detrimental to the Company if so disclosed or would otherwise materially
adversely affect a financing, acquisition, disposition, merger or other material
transaction or if such action is required by applicable law.

 

9



--------------------------------------------------------------------------------

(b) Withdrawal of Stop Orders; Subsequent Shelf Registrations. If the Initial
Shelf Registration or any Subsequent Shelf Registration ceases to be effective
for any reason at any time during the Effectiveness Period (other than because
of the sale of all of the Securities registered thereunder), the Company shall
use its commercially reasonable efforts to obtain the prompt withdrawal of any
order suspending the effectiveness thereof, and in any event shall file an
additional Shelf Registration Statement pursuant to Rule 415 covering all of the
Registrable Securities covered by and not sold under the Initial Shelf
Registration or an earlier Subsequent Shelf Registration (each, a “Subsequent
Shelf Registration”). If a Subsequent Shelf Registration is filed, the Company
shall use its commercially reasonable efforts to cause the Subsequent Shelf
Registration to be declared effective under the Securities Act as soon as
practicable after such filing and to keep such subsequent Shelf Registration
continuously effective for a period equal to the number of days in the
Effectiveness Period less the aggregate number of days during which the Initial
Shelf Registration or any Subsequent Shelf Registration was previously
continuously effective. As used herein the term “Shelf Registration” means the
Initial Shelf Registration and any Subsequent Shelf Registration.

(c) Supplements and Amendments. The Company shall promptly supplement and amend
the Shelf Registration if required by the rules, regulations or instructions
applicable to the Registration form used for such Shelf Registration, if
required by the Securities Act, or if reasonably requested by the Holders of a
majority in aggregate principal amount of the Registrable Securities (or their
counsel) covered by such Registration Statement with respect to the information
included therein with respect to one or more of such Holders, or, if reasonably
requested by any underwriter of such Registrable Securities, with respect to the
information included therein with respect to such underwriter.

(d) Notwithstanding anything in this Section 3 to the contrary, the requirements
to file a Registration Statement for a Shelf Registration and to have such Shelf
Registration become and remain effective shall terminate at such time as all
Securities eligible to be included in such a Shelf Registration pursuant to
Section 2(c) are Freely Tradable.

 

  4. Special Interest

(a) The Company and the Initial Purchasers agree that the Holders will suffer
damages if the Company fails to fulfill its obligations under Section 2 or
Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Company and the Guarantors agree
to pay, jointly and severally, as liquidated damages, additional interest on the
Notes (“Special Interest”) if (i) the Exchange Offer has not been consummated by
the Exchange Date, (ii) any Shelf Registration, if required hereby, has not been
declared effective by the SEC by the Effectiveness Date or (iii) any
Registration Statement required by Section 2 or 3 of this Agreement has been
declared effective but ceases to be effective at any time at which it is
required to be effective under this Agreement (each such event referred to in
clauses (i) through (iii), a “Registration Default”). The Special Interest shall
accrue on the principal amount of the Notes at a rate of 0.25% per annum during
the 90-day period immediately following the occurrence of any Registration
Default (which rate will be increased by an additional 0.25% per annum for each
subsequent 90 day period that such Special Interest continues to accrue,
provided that the rate at which such Special Interest accrues may in no event
exceed 1.00% per annum) (such Special Interest to be calculated by the Company);
provided, however, that at the cure of all Registration Defaults relating to the
particular Registrable Securities, the interest rate borne by the relevant
Registrable Securities will be reduced to the original interest rate borne by
such Registrable Securities. Notwithstanding any other provisions of this
Section 4, the Company shall not be obligated to pay Special Interest provided
in Section 4(a)(ii) during a Shelf Suspension Period permitted by Section 3(a)
hereof. The provisions for Special Interest will be the only monetary remedy
available to holders under this Agreement.

 

10



--------------------------------------------------------------------------------

(b) The Company shall notify the Trustee and the paying agent within five
business days after each and every date on which an event occurs in respect of
which Special Interest is required to be paid (an “Event Date”). Any amounts of
Special Interest due pursuant to (a) of this Section 4 will be payable in cash
semiannually on each May 1 and November 1 (to the holders of record on the
April 15 and October 15 immediately preceding such dates), commencing the first
such date occurring after any such Special Interest commences to accrue. The
amount of Special Interest will be determined by the Company by multiplying the
applicable Special Interest rate by the principal amount of the Registrable
Securities, multiplied by a fraction, the numerator of which is the number of
days such Special Interest rate was applicable during such period (determined on
the basis of a 360 day year comprised of twelve 30-day months and, in the case
of a partial month, the actual number of days elapsed), and the denominator of
which is 360.

 

  5. Registration Procedures

In connection with the filing of any Registration Statement pursuant to
Section 2 or 3 hereof, the Company and the Guarantors shall effect such
registrations to permit the sale of the securities covered thereby in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
and in connection with any Registration Statement filed by the Company and the
Guarantors hereunder, the Company and the Guarantors shall:

(a) Prepare and file with the SEC (prior to the applicable Filing Date in the
case of a Shelf Registration), a Registration Statement or Registration
Statements as prescribed by Section 2 or 3 hereof, and use their commercially
reasonable efforts to cause each such Registration Statement to become effective
and remain effective as provided herein; provided, however, that if (1) such
filing is pursuant to Section 3 hereof or (2) a Prospectus contained in the
Exchange Offer Registration Statement filed pursuant to Section 2 hereof is
required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Securities during the Applicable Period
relating thereto from whom the Company has received prior written notice that it
will be a Participating Broker-Dealer in the Exchange Offer, before filing any
Registration Statement or Prospectus or any amendments or supplements thereto,
the Company shall furnish to and afford counsel for the Holders of the
Registrable Securities covered by such Registration Statement (with respect to a
Registration Statement filed pursuant to Section 3 hereof) or counsel for such
Participating Broker-Dealer (with respect to any such Registration Statement),
as the case may be, and counsel to the managing underwriters, if any, a
reasonable opportunity to review copies of all such documents (including copies
of any documents to be incorporated by reference therein and all exhibits
thereto to the extent such documents are not available through the SEC’s EDGAR
system) proposed to be filed (in each case, at least three Business Days prior
to such filing). The Company shall not file any Registration Statement or
Prospectus or any amendments or supplements thereto if the Holders of a majority
in aggregate principal amount of the Registrable Securities covered by such
Registration Statement, their counsel or the managing underwriters, if any,
shall reasonably object on a timely basis.

 

11



--------------------------------------------------------------------------------

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Shelf Registration Statement or Exchange Offer Registration Statement,
as the case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period, the Applicable Period or
until consummation of the Exchange Offer, as the case may be; cause the related
Prospectus to be supplemented by any Prospectus supplement required by
applicable law, and as so supplemented to be filed pursuant to Rule 424; and
comply with the provisions of the Securities Act and the Exchange Act applicable
to it with respect to the disposition of all securities covered by such
Registration Statement as so amended or in such Prospectus as so supplemented
and with respect to the subsequent resale of any securities being sold by a
Participating Broker-Dealer covered by any such Prospectus in all material
respects.

(c) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period relating thereto from whom the Company has received written
notice that it will be a Participating Broker-Dealer in the Exchange Offer,
notify the selling Holders of Registrable Securities (with respect to a
Registration Statement filed pursuant to Section 3 hereof), or each such
Participating Broker-Dealer (with respect to any such Registration Statement),
as the case may be, their counsel and the managing underwriters, if any,
promptly (but in any event within three Business Days), and confirm such notice
in writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective under the
Securities Act (including in such notice a written statement that any Holder
may, upon request, obtain, at the sole expense of the Company, one conformed
copy of such Registration Statement or post-effective amendment including
financial statements and schedules, documents incorporated or deemed to be
incorporated by reference and exhibits to the extent such documents are not
available through the SEC’s EDGAR system), (ii) of the issuance by the SEC of
any stop order suspending the effectiveness of a Registration Statement or of
any order preventing or suspending the use of any preliminary prospectus or the
initiation of any proceedings for that purpose, (iii) if at any time when a
Prospectus is required by the Securities Act to be delivered in connection with
sales of the Registrable Securities or resales of Exchange Securities by
Participating Broker-Dealers the representations and warranties of the Company
contained in any agreement (including any underwriting agreement) contemplated
by Section 5(m) hereof cease to be true and correct, (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of a Registration Statement or any of the
Registrable Securities or the Exchange Securities to be sold by any
Participating Broker-Dealer for offer or sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose, (v) of the
happening of any event, the existence of any condition or any information
becoming known that makes any statement made in such Registration Statement or
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in or amendments or supplements to such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and (vi) of the Company’s determination that a post-effective amendment to a
Registration Statement would be appropriate.

 

12



--------------------------------------------------------------------------------

(d) Use their commercially reasonable efforts to prevent the issuance of any
order suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Registrable Securities or the
Exchange Securities to be sold by any Participating Broker-Dealer, for sale in
any jurisdiction.

(e) If a Shelf Registration is filed pursuant to Section 3 and if requested
during the Effectiveness Period by the managing underwriter or underwriters (if
any) or the Holders of a majority in aggregate principal amount of the
Registrable Securities being sold in connection with an underwritten offering,
(i) as promptly as practicable incorporate in a prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters (if any), such Holders or counsel for either of them reasonably
request to be included therein, (ii) make all required filings of such
prospectus supplement or such post-effective amendment as soon as practicable
after the Company has received notification of the matters to be incorporated in
such prospectus supplement or post-effective amendment and (iii) supplement or
make amendments to such Registration Statement, provided however, that the
Company shall not be required to take any action pursuant to this Section 5(e)
that would, in the opinion of counsel for the Company, violate applicable law.

(f) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, furnish to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof)
and to each such Participating Broker-Dealer who so requests (with respect to
any such Registration Statement) and to their respective counsel and each
managing underwriter, if any, at the sole expense of the Company, one conformed
copy of the Registration Statement or Registration Statements and each
post-effective amendment thereto, including financial statements and schedules,
and, if requested, all documents incorporated or deemed to be incorporated
therein by reference and all exhibits to the extent such documents are not
available through the SEC’s EDGAR system.

(g) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, deliver to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof),
or each such Participating Broker-Dealer (with respect to any such Registration
Statement), as the case may be, their respective counsel, and the underwriters,
if any, at the sole expense of the Company, as many copies of the Prospectus or
Prospectuses (including each form of preliminary prospectus) and each amendment
or supplement thereto and any documents incorporated by reference therein as
such Persons may reasonably request; and, subject to the last paragraph of this
Section 5, the Company hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders of Registrable
Securities or each such Participating Broker-Dealer, as the case may be, and the
underwriters or agents, if any, and dealers, if any, in connection with the
offering and sale of the Registrable Securities covered by, or the sale by
Participating Broker-Dealers of the Exchange Securities pursuant to, such
Prospectus and any amendment or supplement thereto.

 

13



--------------------------------------------------------------------------------

(h) Prior to any public offering of Registrable Securities or any delivery of a
Prospectus contained in the Exchange Offer Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, use their commercially reasonable efforts to register or
qualify, and to cooperate with the selling Holders of Registrable Securities or
each such Participating Broker-Dealer, as the case may be, the managing
underwriter or underwriters, if any, and their respective counsel in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any selling Holder, Participating Broker-Dealer, or the managing underwriter or
underwriters reasonably request in writing; provided, however, that where
Exchange Securities held by Participating Broker-Dealers or Registrable
Securities are offered other than through an underwritten offering, the Company
agrees to cause its counsel to perform Blue Sky investigations and file
registrations and qualifications required to be filed pursuant to this
Section 5(h), keep each such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Exchange
Securities held by Participating Broker-Dealers or the Registrable Securities
covered by the applicable Registration Statement; provided, however, that the
Company shall not be required to (A) qualify generally to do business in any
jurisdiction where such Issuer is not then so qualified, (B) take any action
that would subject the Company to general service of process in any such
jurisdiction where it is not then so subject or (C) subject the Company to
taxation in excess of a nominal dollar amount in any such jurisdiction where it
is not then so subject.

(i) If a Shelf Registration is filed pursuant to Section 3 hereof, cooperate
with the selling Holders of Registrable Securities and the managing underwriter
or underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold, which certificates
shall not bear any restrictive legends and shall be in a form eligible for
deposit with The Depository Trust Company; and enable such Registrable
Securities to be in such denominations (subject to applicable requirements
contained in the Indenture) and registered in such names as the managing
underwriter or underwriters, if any, or Holders may request.

(j) Use their commercially reasonable efforts to cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other U.S. governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any, to consummate the disposition of such Registrable
Securities, except as may be required solely as a consequence of the nature of
such selling Holder’s business, in which case the Company will cooperate in all
respects with the filing of such Registration Statement and the granting of such
approvals.

 

14



--------------------------------------------------------------------------------

(k) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, upon the occurrence of any event contemplated by paragraph
(c)(v) or (c)(vi) of this Section 5, as promptly as practicable prepare and
(subject to Section 5(a)) file with the SEC, at the sole expense of the Company,
a supplement or post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or any document incorporated therein by
reference, or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities being sold thereunder (with
respect to a Registration Statement filed pursuant to Section 3 hereof) or to
the purchasers of the Exchange Securities to whom such Prospectus will be
delivered by a Participating Broker-Dealer (with respect to any such
Registration Statement), any such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(l) Prior to the effective date of the first Registration Statement relating to
the Registrable Securities, (i) provide the Trustee with certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and (ii) provide a CUSIP number for the Registrable Securities.

(m) In connection with any underwritten offering of Registrable Securities
pursuant to a Shelf Registration, enter into an underwriting agreement as is
customary in underwritten offerings of debt securities similar to the Securities
(including, without limitation, a customary condition to the obligations of the
underwriters that the underwriters shall have received “cold comfort” letters
and updates thereof in form, scope and substance reasonably satisfactory to the
managing underwriter or underwriters from the independent registered public
accountants of the Company (and, if necessary, any other independent registered
public accountants of the Company, or of any business acquired by the Company,
for which financial statements and financial data are, or are required to be,
included or incorporated by reference in the Registration Statement), addressed
to each of the underwriters, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters in connection
with underwritten offerings of debt securities similar to the Securities), and
take all such other actions as are reasonably requested by the managing
underwriter or underwriters in order to expedite or facilitate the registration
or the disposition of such Registrable Securities and, in such connection,
(i) make such representations and warranties to, and covenants with, the
underwriters with respect to the business of the Company (including any acquired
business, properties or entity, if applicable), and the Registration Statement,
Prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, as are customarily made by issuers to
underwriters in underwritten offerings of debt securities similar to the
Securities, and confirm the same in writing if and when requested; (ii) obtain
the written opinions of counsel to the Company, and written updates thereof in
form, scope and substance reasonably satisfactory to the managing underwriter or
underwriters, addressed to the underwriters covering the matters customarily
covered in opinions reasonably requested in underwritten offerings; and (iii) if
an underwriting agreement is entered into, the same shall contain customary
indemnification provisions and procedures. The above shall be done at each
closing under such underwriting agreement, or as and to the extent required
thereunder.

 

15



--------------------------------------------------------------------------------

(n) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, make available for inspection by any Initial Purchaser, any
selling Holder of such Registrable Securities being sold (with respect to a
Registration Statement filed pursuant to Section 3 hereof), or each such
Participating Broker-Dealer, as the case may be, any underwriter participating
in any such disposition of Registrable Securities, if any, and any attorney,
accountant or other agent retained by any such selling Holder or each such
Participating Broker-Dealer (with respect to any such Registration Statement),
as the case may be, or underwriter , for the purpose of conducting a reasonable
investigation within the meaning of Section 11 of the Securities Act, provided
however, that the foregoing inspection shall be conducted on behalf of any such
Initial Purchasers, Holders, Participating Broker-Dealers, underwriters,
attorneys, accountants or agents by one counsel designated by the holders of at
least a majority in aggregate principal amount of the Registrable Securities
covered by such Registration Statements, including the Existing Notes (the
“Inspector”), upon written request, at the offices where normally kept, during
reasonable business hours, all pertinent financial and other records, pertinent
corporate documents and instruments of each Company and the subsidiaries of the
Company (collectively, the “Records”), as shall be reasonably necessary to
enable them to exercise any applicable due diligence responsibilities, and cause
the officers, directors and employees of the Company and any subsidiaries of the
Company to supply all information (“Information”) reasonably requested by any
such Inspector in connection with such due diligence responsibilities. Each
Inspector shall agree in writing that it will keep the Records and Information
confidential, to use the Records and Information only for due diligence
purposes, to abstain from using the Records and Information as the basis for any
market transactions in Securities of the Company and that it will not disclose
any of the Records or Information that the Company determines, in good faith, to
be confidential and notifies the Inspectors in writing are confidential unless
(i) the disclosure of such Records or Information is necessary to avoid or
correct a misstatement or omission in such Registration Statement or Prospectus,
(ii) the release of such Records or Information is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, (iii) disclosure
of such Records or Information is necessary or advisable, in the opinion of
counsel for any Inspector, in connection with any action, claim, suit or
proceeding, directly or indirectly, involving or potentially involving such
Inspector and arising out of, based upon, relating to, or involving this
Agreement or the Purchase Agreement, or any transactions contemplated hereby or
thereby or arising hereunder or thereunder, or (iv) the information in such
Records or Information has been made generally available to the public other
than by an Inspector or an “affiliate” (as defined in Rule 405) thereof;
provided, however, that prior notice shall be provided as soon as practicable to
the Company of the potential disclosure of any information by such Inspector
pursuant to clause (ii) or (iii) of this sentence to permit the Company to
obtain a protective order (or waive the provisions of this paragraph (n)) and
that such Inspector shall take such actions as are reasonably necessary to
protect the confidentiality of such information (if practicable) to the extent
such action is otherwise not inconsistent with, an impairment of or in
derogation of the rights and interests of the Holder or any Inspector.

 

16



--------------------------------------------------------------------------------

(o) Provide an indenture trustee for the Registrable Securities or the Exchange
Securities, as the case may be, and cause the Indenture or the trust indenture
provided for in Section 2(a) hereof, as the case may be, to be qualified under
the TIA not later than the effective date of the first Registration Statement
relating to the Registrable Securities; and in connection therewith, cooperate
with the trustee under any such indenture and the Holders of the Registrable
Securities, to effect such changes (if any) to such indenture as may be required
for such indenture to be so qualified in accordance with the terms of the TIA;
and execute, and use their commercially reasonable efforts to cause such trustee
to execute, all documents as may be required to effect such changes, and all
other forms and documents required to be filed with the SEC to enable such
indenture to be so qualified in a timely manner.

(p) Comply in all material respects with all applicable rules and regulations of
the SEC and make generally available to their security holders with regard to
any applicable Registration Statement, a consolidated earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder (or any similar rule promulgated under the Securities Act) no later
than 60 days after the end of any fiscal quarter (or 105 days after the end of
any 12-month period if such period is a fiscal year) (i) commencing at the end
of any fiscal quarter in which Registrable Securities are sold to underwriters
in a firm commitment or best efforts underwritten offering and (ii) if not sold
to underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Company, after the effective date of a Registration
Statement, which statements shall cover said 12-month periods; provided that
this requirement shall be deemed satisfied by the Company complying with
Section 4.03 of the Indenture.

(q) Upon consummation of the Exchange Offer or a Private Exchange, obtain an
opinion of counsel to the Company, in a form customary for underwritten
transactions, addressed to the Trustee for the benefit of all Holders of
Registrable Securities participating in the Exchange Offer or the Private
Exchange, as the case may be, that the Exchange Securities or Private Exchange
Notes, as the case may be, the related guarantees and the related indenture
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, subject to
customary exceptions and qualifications. If the Exchange Offer or a Private
Exchange is to be consummated, upon delivery of the Registrable Securities by
Holders to the Company (or to such other Person as directed by the Company), in
exchange for the Exchange Securities or the Private Exchange Notes (and the
related guarantees), as the case may be, the Company shall mark, or cause to be
marked, on such Registrable Securities that such Registrable Securities are
being cancelled in exchange for the Exchange Securities or the Private Exchange
Notes (and the related guarantees), as the case may be; in no event shall such
Registrable Securities be marked as paid or otherwise satisfied.

(r) Use commercially reasonable efforts to cooperate with each seller of
Registrable Securities covered by any Registration Statement and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the Financial Industry Regulatory Authority, Inc. (“FINRA”).

(s) Use their respective commercially reasonable efforts to take all other steps
reasonably necessary to effect the registration of the Exchange Securities
and/or Registrable Securities covered by a Registration Statement contemplated
hereby.

 

17



--------------------------------------------------------------------------------

The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Company such information
regarding such seller and the distribution of such Registrable Securities as the
Company may, from time to time, reasonably request. The Company may exclude from
such registration the Registrable Securities of any seller so long as such
seller fails to furnish such information within a reasonable time after
receiving such request. Each seller as to which any Shelf Registration is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such seller not materially misleading.

If any such Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of the Company, then such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder, to the effect that the holding by such
Holder of such securities is not to be construed as a recommendation by such
Holder of the investment quality of the securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, the deletion of the reference to such
Holder in any amendment or supplement to the Registration Statement filed or
prepared subsequent to the time that such reference ceases to be required.

Each Holder of Registrable Securities and each Participating Broker-Dealer
agrees by its acquisition of such Registrable Securities or Exchange Securities
to be sold by such Holder or Participating Broker-Dealer, as the case may be,
that, upon actual receipt of any notice from the Company of the happening of any
event of the kind described in Section 5(c)(ii), 5(c)(iv), 5(c)(v) or 5(c)(vi)
hereof, such Holder or Participating Broker-Dealer will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus or Exchange Securities to be sold by such Holder or
Participating Broker-Dealer, as the case may be, until such Holder’s or
Participating Broker-Dealer’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 5(k) hereof, or until it is advised
in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any amendments or
supplements thereto. In the event that the Company shall give any such notice,
each of the Applicable Period and the Effectiveness Period shall be extended by
the number of days during such periods from and including the date of the giving
of such notice to and including the date when each seller of Registrable
Securities covered by such Registration Statement or Exchange Securities to be
sold by such Participating Broker-Dealer, as the case may be, shall have
received (x) the copies of the supplemented or amended Prospectus contemplated
by Section 5(k) hereof or (y) the Advice.

 

18



--------------------------------------------------------------------------------

  6. Registration Expenses

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company of its obligations under Sections 2, 3, 4 and 7 shall
be borne by the Company, whether or not the Exchange Offer Registration
Statement or any Shelf Registration Statement is filed or becomes effective or
the Exchange Offer is consummated, including, without limitation, (i) all
registration and filing fees (including, without limitation, (A) fees with
respect to filings required to be made with FINRA in connection with an
underwritten offering and (B) fees and expenses of compliance with state
securities or Blue Sky laws (including, without limitation, reasonable fees and
disbursements of counsel in connection with Blue Sky qualifications of the
Registrable Securities or Exchange Securities and determination of the
eligibility of the Registrable Securities or Exchange Securities for investment
under the laws of such jurisdictions in the United States (x) where the holders
of Registrable Securities are located, in the case of the Exchange Securities,
or (y) as provided in Section 5(h) hereof, in the case of Registrable Securities
or Exchange Securities to be sold by a Participating Broker-Dealer during the
Applicable Period)), (ii) printing expenses, including, without limitation,
printing prospectuses if the printing of prospectuses is requested by the
managing underwriter or underwriters, if any, by the Holders of a majority in
aggregate principal amount of the Registrable Securities and the Existing Notes,
considered as one class included in any Registration Statement or in respect of
Registrable Securities or Exchange Securities to be sold by any Participating
Broker-Dealer during the Applicable Period, as the case may be, (iii) fees and
expenses of the Trustee, any exchange agent and their counsel, (iv) fees and
disbursements of counsel for the Company and, in the case of a Shelf
Registration, reasonable fees and disbursements of one special counsel for all
of the sellers of Registrable Securities selected by the Holder of a majority in
aggregate principal amount of Registrable Securities and the Existing Notes
covered by such Shelf Registration, considered as one class (which counsel shall
be reasonably satisfactory to the Company) exclusive of any counsel retained
pursuant to Section 7 hereof), (v) fees and disbursements of all independent
registered public accountants referred to in Section 5(m) hereof (including,
without limitation, the expenses of any “cold comfort” letters required by or
incident to such performance), (vi) rating agency fees, if any, and any fees
associated with making the Registrable Securities or Exchange Securities
eligible for trading through The Depository Trust Company, (vii) Securities Act
liability insurance, if the Company desires such insurance, (viii) fees and
expenses of all other Persons retained by the Company, (ix) internal expenses of
the Company (including, without limitation, all salaries and expenses of
officers and employees of the Company performing legal or accounting duties),
(x) the expense of any annual audit, (xi) any fees and expenses incurred in
connection with the listing of the securities to be registered on any securities
exchange, and the obtaining of a rating of the securities, in each case, if
applicable and (xii) the expenses relating to printing, word processing and
distributing all Registration Statements, underwriting agreements, indentures
and any other documents necessary in order to comply with this Agreement.

 

  7. Indemnification And Contribution

(a) The Company and the Guarantors jointly and severally agree to indemnify and
hold harmless each Holder of Registrable Securities and each Participating
Broker-Dealer selling Exchange Securities during the Applicable Period, and each
Person, if any, who controls any such Persons or its affiliates within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each, a “Participant”) against any losses, claims, damages or liabilities,
joint or several, to which any Participant may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as any such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon:

(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement (or any amendment thereto) or Prospectus
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) or any preliminary prospectus; or

 

19



--------------------------------------------------------------------------------

(ii) the omission or alleged omission to state, in any Registration Statement
(or any amendment thereto) or Prospectus (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto) or any
preliminary prospectus or any other document or any amendment or supplement
thereto, a material fact required to be stated therein or necessary to make the
statements therein not misleading;

except, in each case, insofar as such losses, claims, damages or liabilities are
arising out of or based upon any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser or any Holder furnished to the
Company in writing through the Initial Purchasers or any selling Holder
expressly for use therein; and agree (subject to the limitations set forth in
this sentence) to reimburse, as incurred, the Participant for any reasonable
legal or other expenses incurred by the Participant in connection with
investigating, defending against or appearing as a third-party witness in
connection with any such loss, claim, damage, liability or action; provided,
however, neither the Company nor the Guarantors will be liable in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in any Registration Statement (or any amendment thereto)
or Prospectus (as amended or supplemented if the Company shall have furnished
any amendments or supplements thereto) or any preliminary prospectus or any
amendment or supplement thereto in reliance upon and in conformity with written
information relating to any Participant furnished to the Company by such
Participant specifically for use therein. The indemnity provided for in this
Section 7 will be in addition to any liability that the Company may otherwise
have to the indemnified parties. The Company and the Guarantors shall not be
liable under this Section 7 to any indemnified party regarding any settlement or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by the Company and
the Guarantors, which consent shall not be unreasonably withheld.

(b) Each Participant, severally and not jointly, agrees to indemnify and hold
harmless the Company, the Guarantors, their respective directors (or
equivalent), their respective officers who sign any Registration Statement and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act against any losses,
claims, damages or liabilities to which the Company, the Guarantors or any such
director, officer or controlling person may become subject under the Securities
Act, the Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement or Prospectus, any amendment or
supplement thereto, or any preliminary prospectus, or (ii) the omission or the
alleged omission to state therein a material fact necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information concerning such Participant, furnished to the Company by or on
behalf of such Participant, specifically for use therein; and subject to the
limitation set forth immediately preceding this clause, will reimburse, as
incurred, any reasonable legal or other expenses incurred by the Company, the
Guarantors or any such director, officer or controlling person in connection
with investigating or defending against or appearing as a third party witness in
connection with any such loss, claim, damage, liability or action in respect
thereof. The indemnity provided for in this Section 7 will be in addition to any
liability that the Participants may otherwise have to the indemnified parties.
The Participants shall not be liable under this Section 7 to any indemnified
party regarding any settlement or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
is consented to by the Participants, which consent shall not be unreasonably
withheld.

 

20



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 7, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve it
from any liability under paragraph (a) or (b) above unless and to the extent
such indemnifying party did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraphs (a) and (b) above. The indemnifying party
shall be entitled to appoint counsel (including local counsel) of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel, other than local counsel if not appointed by
the indemnifying party, retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ separate counsel (including local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest (based
on the advice of counsel to the indemnified person); (ii) such action includes
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded (based on the advice of counsel to the
indemnified person) that there may be legal defenses available to it and/or
other indemnified parties that are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. It is
understood and agreed that the indemnifying person shall not, in connection with
any proceeding or separate but related or substantially similar proceedings in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) representing the indemnified
parties under paragraph (a) or paragraph (b) of this Section 7, as the case may
be, who are parties to such action or actions, including holders of Existing
Notes who are indemnified under the Existing Registration Rights Agreement in
respect of the same proceeding. Any such separate firm for any Participants
shall be designated in writing by Participants who sold a majority in interest
of the Registrable Securities and Exchange Securities sold by all such
Participants and Holders of Existing Notes in the case of paragraph (a) of this
Section 7 or the Company in the case of paragraph (b) of this Section 7. In the
event that any Participants and Holders of Existing Notes are indemnified
persons collectively entitled, in connection with a proceeding or separate but
related or substantially similar proceedings in a single jurisdiction, to the
payment of fees and expenses of a single separate firm under this Section 7(c),
and any such Participants and Holders of Existing Notes cannot agree to a
mutually acceptable separate firm to act as counsel thereto, then such separate
firm for all such Indemnified Persons shall be designated in writing by
Participants and Holders of Existing Notes who sold a majority in interest of
the Registrable Securities and Exchange Securities sold by all such Participants
and Holders of Existing Notes. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and does not
include any statement as to, or any admission of, fault, culpability or failure
to act by or on behalf of any indemnified party. All fees and expenses that are
reimbursable pursuant to this paragraph (c) shall be reimbursed as they are
incurred.

 

21



--------------------------------------------------------------------------------

(d) After notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and approval by such indemnified party
of counsel appointed to defend such action, the indemnifying party will not be
liable to such indemnified party under this Section 7 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
third sentence of paragraph (c) of this Section 7 or (ii) the indemnifying party
has authorized in writing the employment of counsel for the indemnified party at
the expense of the indemnifying party. After such notice from the indemnifying
party to such indemnified party, the indemnifying party will not be liable for
the costs and expenses of any settlement of such action effected by such
indemnified party without the prior written consent of the indemnifying party
(which consent shall not be unreasonably withheld), unless such indemnified
party waived in writing its rights under this Section 7, in which case the
indemnified party may effect such a settlement without such consent.

(e) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 7 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) (other than by virtue of the failure
of an indemnified party to notify the indemnifying party of its right to
indemnification pursuant to paragraph (a) or (b) of this Section 7, where such
failure materially prejudices the indemnifying party (through the forfeiture of
substantial rights or defenses)), each indemnifying party, in order to provide
for just and equitable contribution, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect (i) the relative benefits received by the indemnifying party or
parties on the one hand and the indemnified party on the other from the offering
of the Securities or (ii) if the allocation provided by the foregoing clause
(i) is not permitted by applicable law, not only such relative benefits but also
the relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Company and the Guarantors on the one hand and such Participant on the other
shall be deemed to be in the same proportion that the total net proceeds from
the offering (before deducting expenses) of the Securities received by the
Company bears to the total discounts and commissions received by such
Participant in connection with the sale of the Securities (or if such
Participant did not receive discounts or commissions, the value of reselling the
Securities). The relative fault of the parties shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand, or the
Participants on the other, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission or
alleged statement or omission, and any other equitable considerations
appropriate in the circumstances. The parties agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the first sentence of this
paragraph (e). Notwithstanding any other provision of this paragraph (e), no
Participant shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation or net
proceeds on the sale of Securities received by such Participant in connection
with the sale of the Securities, less the aggregate amount of any damages that
such Participant has otherwise been required to pay by reason of the untrue or
alleged untrue statements or the omissions or alleged omissions to state a
material fact, and no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (e), each person, if any, who
controls a Participant within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Participants, and each director and officer of the Company and the Guarantors
and each person, if any, who controls the Company and the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
shall have the same rights to contribution as the Company.

 

22



--------------------------------------------------------------------------------

  8. Rule 144A

The Company covenants and agrees that it will use commercially reasonable
efforts to file the reports required to be filed by it under the Securities Act
and the Exchange Act and the rules and regulations adopted by the SEC thereunder
in a timely manner in accordance with the requirements of the Securities Act and
the Exchange Act and, if at any time the Company is not required to file such
reports, the Company will, upon the request of any Holder or beneficial owner of
Registrable Securities, make available such information necessary to permit
sales pursuant to Rule 144A. The Company further covenants and agrees, for so
long as any Registrable Securities remain outstanding that it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144A unless the Company is then
subject to Section 13 or 15(d) of the Exchange Act and reports filed thereunder
satisfy the information requirements of Rule 144A then in effect.

 

23



--------------------------------------------------------------------------------

  9. Underwritten Registrations

The Company shall not be required to assist in an underwritten offering unless
requested by the Holders of a majority in aggregate principal amount of the
Registrable Securities and the Existing Notes, considered as one class. If any
of the Registrable Securities covered by any Shelf Registration are to be sold
in an underwritten offering, the underwriters and managers that will manage the
offering will be selected by the Holders of a majority in aggregate principal
amount of such Registrable Securities and Existing Notes included in such
offering and shall be reasonably acceptable to the Company. No Holder of
Registrable Securities may participate in any underwritten registration
hereunder unless such Holder (a) agrees to sell such Holder’s Registrable
Securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements and (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

 

  10. Miscellaneous

(a) No Inconsistent Agreements. This Agreement is to be construed so that, to
the maximum extent possible, the Securities and the Existing Notes are
considered as one class of Securities and this Agreement and the Existing
Registration Rights Agreement shall be read to provide the same rights to the
respective holders thereunder. The Company has not as of the date hereof, and
the Company shall not, after the date of this Agreement, enter into any
agreement with respect to any of its securities that conflicts with the rights
of the Holders hereunder and Holders of Existing Notes under the Existing
Registration Rights Agreement. The rights granted to the Holders hereunder do
not conflict with the rights granted to the holders of the Company’s other
issued and outstanding securities under any such agreements, provided, however,
that the Existing Registration Rights Agreement and the rights granted to
holders of securities thereunder shall not be deemed to conflict with this
Agreement for any purpose. The Company will not enter into any agreement with
respect to any of its securities which will grant to any Person (other than a
future holder of Additional Notes) “piggy-back” registration rights with respect
to any Registration Statement.

(b) Adjustments Affecting Registrable Securities. The Company shall not,
directly or indirectly, take any action with respect to the Registrable
Securities and Existing Notes as a class that would adversely affect the ability
of the Holders of Registrable Securities and Existing Notes to include such
Registrable Securities in a registration undertaken pursuant to this Agreement.

 

24



--------------------------------------------------------------------------------

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, otherwise than with the prior written
consent of (i) the Company, and (ii) (a) the Holders of not less than a majority
in aggregate principal amount of the then outstanding Registrable Securities and
(b) in circumstances that would adversely affect the Participating
Broker-Dealers, the Participating Broker-Dealers holding not less than a
majority in aggregate principal amount of the Exchange Notes held by all
Participating Broker-Dealers; provided, however, that Section 7 and this
Section 10(c) may not be amended, modified or supplemented without the prior
written consent of each Holder and each Participating Broker-Dealer (including
any person who was a Holder or Participating Broker-Dealer of Registrable
Securities or Exchange Securities, as the case may be, disposed of pursuant to
any Registration Statement) affected by any such amendment, modification or
supplement. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Registrable Securities whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect, impair, limit or compromise the rights of other Holders of Registrable
Securities may be given by Holders of at least a majority in aggregate principal
amount of the Registrable Securities being sold pursuant to such Registration
Statement.

(d) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee and the
registrar, paying agent and transfer agent) provided for or permitted hereunder
shall be made in writing by hand-delivery, registered first-class mail, next-day
air courier or facsimile:

(i) if to a Holder of the Registrable Securities or any Participating
Broker-Dealer, at the most current address of such Holder or Participating
Broker-Dealer, as the case may be, set forth on the records of the registrar
under the Indenture, with a copy in like manner to the Representative as
follows:

Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10013

Facsimile No.: (212) 816-7912

Attention: General Counsel

with a copy to:

Latham & Watkins, LLP

885 Third Avenue

New York, New York 10022

Facsimile No.: (212) 751-4864

Attention: Keith Halverstam, Esq.

(ii) if to the Initial Purchasers, at the address specified in Section 10(d)(i);

(iii) if to the Company, at the address as follows:

Resolute Energy Corporation

1675 Broadway #1950

Denver, Colorado 80202

Facsimile No.: 303-623-3628

Attention: General Counsel

 

25



--------------------------------------------------------------------------------

with a copy to:

Davis Graham & Stubbs LLP

1550 Seventeenth Street, Suite 500

Denver, Colorado 80202

Facsimile: (303) 893-1379

Attention.: Ronald R. Levine, II, Esq.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; one Business Day after being
timely delivered to a next-day air courier; and upon written confirmation, if
sent by facsimile.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee or the
registrar, paying agent and/or the transfer agent at the respective addresses
and in the manner specified in such Indenture.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto, the
Holders and the Participating Broker-Dealers; provided, however, that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Purchase Agreement or
the Indenture.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HEREBY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

26



--------------------------------------------------------------------------------

(j) Notes Held by the Company or its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities or
Existing Notes is required hereunder, Registrable Securities or Existing Notes
held by the Company or its affiliates (as such term is defined in Rule 405 under
the Securities Act) shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage.

(k) Third-Party Beneficiaries. Holders of Registrable Securities and
Participating Broker-Dealers are intended third-party beneficiaries of this
Agreement, and this Agreement may be enforced by such Persons.

(l) Entire Agreement. This Agreement, together with the Purchase Agreement, the
Indenture and the Existing Registration Rights Agreement, is intended by the
parties as a final and exclusive statement of the agreement and understanding of
the parties hereto in respect of the subject matter contained herein and therein
and any and all prior oral or written agreements, representations, or
warranties, contracts, understandings, correspondence, conversations and
memoranda between the Holders on the one hand and the Company on the other, or
between or among any agents, representatives, parents, subsidiaries, affiliates,
predecessors in interest or successors in interest with respect to the subject
matter hereof and thereof are merged herein and replaced hereby.

[Remainder of Page Left Blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

RESOLUTE ENERGY CORPORATION   By:  

/s/ James M. Piccone

    Name: James M. Piccone     Title: President

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

GUARANTORS: RESOLUTE NATURAL RESOURCES COMPANY,
LLC, a Delaware limited liability company   By:  

/s/ James M. Piccone

  Name:   James M. Piccone   Title:   President WYNR, LLC, a Delaware limited
liability company   By:  

/s/ James M. Piccone

  Name:   James M. Piccone   Title:   President BWNR, LLC, a Delaware limited
liability company   By:  

/s/ James M. Piccone

  Name:   James M. Piccone   Title:   President RESOLUTE WYOMING, INC., a
Delaware corporation   By:  

/s/ James M. Piccone

  Name:   James M. Piccone   Title:   President HICKS ACQUISITION COMPANY I,
INC., a Delaware corporation   By:  

/s/ James M. Piccone

  Name:   James M. Piccone   Title:   President RESOLUTE ANETH, LLC, a Delaware
limited liability company   By:  

/s/ James M. Piccone

  Name:   James M. Piccone   Title:   President

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

RESOLUTE NORTHERN ROCKIES, LLC, a
Delaware limited liability company   By:  

/s/ James M. Piccone

  Name:   James M. Piccone   Title:   President RESOLUTE NATURAL RESOURCES
SOUTHWEST, LLC, a Delaware limited liability company   By:  

/s/ James M. Piccone

  Name:   James M. Piccone   Title:   President

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

Citigroup Global Markets Inc.

BMO Capital Markets Corp.

Wells Fargo Securities, LLC

Barclays Capital Inc.

 

By:   Citigroup Global Markets Inc. By:  

/s/ Zach Jordan

  Name: Zach Jordan   Title: Director By:   BMO Capital Markets Corp. By:  

/s/ Thomas D. Dale

  Name: Thomas D. Dale   Title: Managing Director By: Wells Fargo Securities,
LLC By:  

/s/ Kevin J. Scotto

  Name: Kevin J. Scotto   Title: Director By: Barclays Capital Inc. By:  

/s/ Paul Cugno

  Name: Paul Cugno   Title: Managing Director

For themselves and the other several Initial Purchasers named in Schedule I to
the Purchase Agreement.

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

THE GUARANTORS

 

Subsidiary

  

Jurisdiction of

Organization

  

Equity Holder and % Held by Each

Resolute Natural Resources Company, LLC

   Delaware    Resolute Energy Corporation 100%

WYNR, LLC

   Delaware    Resolute Energy Corporation 100%

BWNR, LLC

   Delaware    Resolute Energy Corporation 100%

Resolute Wyoming, Inc.

   Delaware    Resolute Energy Corporation 100%

Hicks Acquisition Company I, Inc.

   Delaware    Resolute Energy Corporation 100%

Resolute Aneth, LLC

   Delaware    Resolute Energy Corporation 27.2114%


Hicks Acquisition Company I, Inc. 72.7886%

Resolute Northern Rockies, LLC

   Delaware    Resolute Energy Corporation 100%

Resolute Wyoming, Inc.

   Delaware    Resolute Energy Corporation 100%

Resolute Natural Resources Southwest, Inc.

   Delaware    Resolute Energy Corporation 100%